DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are persuasive only in part.
First, the proposed drawing changes would introduce new matter into the disclosure in terms of a location and extent of the previously unshown “separate part”, as detailed below.  Accordingly, the drawing changes are unacceptable to the examiner, as detailed below.
Second, the claim amendments overcome the previous claim objections and the rejections of the claims under 35 U.S.C. 112(b).  Accordingly, the objections and rejections are withdrawn.
Third, while the claim amendments distinguish e.g., the independent claims from Kobayashi et al. (Japan, ‘625) under 35 U.S.C. 102(a)(1) by now reciting e.g., that the suspension assembly includes at least one of a front suspension and a rear suspension of a vehicle (see e.g., original claim 18), this now claimed limitation of the independent claims is fully and completely conventional in vehicles (see e.g., Brackette, Jr. (‘681) which is now being used with Kobayashi et al. (Japan, ‘625) as a secondary reference; see also the majority of the other prior art cited during prosecution by the examiner), and so this limitation cannot distinguish applicant’s invention under 35 U.S.C. 103 from either Kobayashi et al. (Japan, ‘625) which is expressly applied to “vehicles” or the other 
Regarding the 35 U.S.C. 103 rejections, applicant apparently argues at pages 15 to 24 of the Remarks filed 10 June 2021 that i) Murakami fails to disclose, teach or suggest all of the limitations of claim 1, ii) Olds fails to disclose, teach or suggest all of the limitations of claim 1, and iii) Ziegler fails to disclose, teach or suggest all of the limitations of claim 1.  Therefore, it is concluded:
“Accordingly, Murakami in view of Olds and Ziegler fails to disclose, teach or even suggest all of the limitations of claim 1.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, applicant’s arguments are not persuasive in this/these respect(s).
Lastly, the examiner merely notes for the record that the rejection of the claims under 35 U.S.C. 103 as being obvious over Brackette, Jr. (5,125,681) in view of Yoshinaga et al. (Japan, 2002-213514) is being withdrawn as a matter of convenience, in order to rely on the Kobayashi et al. (Japan, ‘625) and Murakami (Japan, ‘430) 35 U.S.C. 103 rejections, which better show e.g., the closed hollow outer tube, as is now claimed.
Specification and/or Drawings
The specification and/or drawings are objected to because:  i) “25” is used for both the handlebars (see amendment of 10 March 2020) and the polymer layer (see amendment of 27 August 2020), with 37 CFR 1.84(p)(4) indicating, “the same reference character must never be used to designate different parts”, and ii) the dielectric material “137” is not seen in the drawings, with 37 CFR 1.84(p)(5) indicating, “Reference characters mentioned in the description must appear in the drawings.”
Drawings
[The drawings section is divided into two parts, I. and II., below:]
I. The drawings were received on 10 June 2021.  These drawings are unacceptable because the location/extent of the new “separate part” 138, shown in proposed FIG. 2 as being sandwiched between the outer tube 134 and the dielectric gap 136 would constitute new matter.  In particularly, it was only originally disclosed that a “separate part”, which had no reference character initially, was somehow “in contact with one of the tubes 132, 134”.  But it was not originally disclosed that the separate part was disposed at an inner surface of the outer tube 134, that it extended for a full length of an overlap between the inner and outer tubes 132, 134, that it was sandwiched between the dielectric gap 136 and the outer tube 134, etc.
Therefore, the proposed drawing sheets filed on 10 June 2021 have not been entered.1
II. The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “separate part” (of claims 1, 2, and 20) that contacts the outer tube and is made of the claimed polymer must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)2.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “closed hollow outer tube”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 to 7, 14, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Japan, 61-48625; cited by the examiner on 30 March 2020; EPO machine translation, JPO machine translation, and partial USPTO translation of FIG. 3 legends provided previously) in view of Brackette, Jr. (5,125,681).
Kobayashi et al. (Japan, ‘625) reveals:
per claim 1, a suspension assembly [e.g., FIG. 1] comprising:
a tube assembly [e.g., the shock absorber] comprising:
a closed [e.g., as shown at 15b] hollow outer tube [e.g., the outer cylinder 15], and
a hollow inner tube [e.g., the shock absorber main body 10 including the base cylinder 12] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the shock absorber piston 14 sliding in the cylinder tube 11] to control relative movement between the inner tube and the outer tube, and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 20; the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube [e.g., to electrically detect the displacement amount; abstract], wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., the capacitance CS in the circuit of FIG. 2], wherein a dielectric gap [e.g., at 16 in FIG. 1] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct3) dielectric layer 16, considered as an independent/distinct entity, and disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation4], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[5]], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof, wherein the suspension assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., the upper end of the piston rod 18 is fixed to an eye 17 “for mounting on the vehicle body” and the shock absorber “can be applied to many types of vehicles”, per the JPO machine translation, with the shock absorber obviously being used in a (fully conventional) front or rear suspension of the vehicle(s)];
Kobayashi et al. (Japan, ‘625) may not expressly reveal that the disclosed shock absorber is used in a front or rear vehicle suspension, although the examiner considers that this would have been obvious to one of ordinary skill in the art, from the “mounting on the vehicle body”/”applied to many types of vehicles” teachings of the Kobayashi et al. (Japan, ‘625), even without more.
However, in the context/field of a similar shock absorber for a vehicle, Brackette, Jr. (‘681) teaches e.g., in FIG. 1 that the shock absorber (10) may be applied to the front and/or rear suspensions of a vehicle, in order to damp relative movements (between sprung and unsprung portions) of the automobile (12).
It would have been obvious at the time the application was filed to implement or modify the Kobayashi et al. (Japan, ‘625) shock absorber and method so that it was utilized as part of a front or rear suspension of a vehicle, as taught by Brackette, Jr. (‘681), in order to damp relative movements of the automobile/vehicle as was conventional, as taught by Brackette, Jr. (‘681), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kobayashi et al. (Japan, ‘625) shock absorber and method would have rendered obvious:
per claim 2, a method comprising:
providing a suspension assembly [e.g., FIG. 1 in Kobayashi et al. (Japan, ‘625)] comprising:
a tube assembly [e.g., the shock absorber, in Kobayashi et al. (Japan, ‘625)] comprising:
a closed [e.g., as shown at 15b, in Kobayashi et al. (Japan, ‘625)] hollow outer tube [e.g., 15, in Kobayashi et al. (Japan, ‘625)], and
a hollow inner tube [e.g., 10, 12 in Kobayashi et al. (Japan, ‘625)] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the shock absorber piston 14 sliding in the cylinder tube 11, in Kobayashi et al. (Japan, ‘625)] to control relative movement between the inner tube and the outer tube, and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 20 in Kobayashi et al. (Japan, ‘625); the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube [e.g., abstract in Kobayashi et al. (Japan, ‘625)], wherein relative movement between the inner tube and the outer tube [e.g., the displacement detection, in Kobayashi et al. (Japan, ‘625); abstract] is derived from the change in measured capacitance [e.g., CS in Kobayashi et al. (Japan, ‘625); see also abstract] between the inner tube and the outer tube;
measuring the capacitance between the inner tube and the outer tube over time [e.g., with the detection circuit unit 20, in Kobayashi et al. (Japan, ‘625)]; and
deriving the relative movement between the inner tube and the outer tube [e.g., the displacement detection, in Kobayashi et al. (Japan, ‘625)] from the change in measured capacitance between the inner tube and the outer tube, wherein a dielectric gap [e.g., at 16 in FIG. 1 of Kobayashi et al. (Japan, ‘625)] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct) dielectric layer 16 in Kobayashi et al. (Japan, ‘625), disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation6], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[7] of Kobayashi et al. (Japan, ‘625)], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3 of Kobayashi et al. (Japan, ‘625)], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof, wherein the suspension assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as taught by Brackette, Jr. (‘681) in FIG. 1];
per claim 4, wherein the damping element comprises a fluid disposed within the outer tube [e.g., obviously air, in Kobayashi et al. (Japan, ‘625)], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as was implicit and understood operation for a shock absorber, in Kobayashi et al. (Japan, ‘625)];
per claim 5, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., due to the presence of the dielectric layer 16, in Kobayashi et al. (Japan, ‘625)];
per claim 6, wherein the measurement system comprises:
an electrical contact to the inner tube [e.g., via the eye 17, in Kobayashi et al. (Japan, ‘625)] and an electrical contact to the outer tube [e.g., via the lead wire 21, in Kobayashi et al. (Japan, ‘625)]; and
a measurement device [e.g., 20 in Kobayashi et al. (Japan, ‘625); FIG. 2] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, wherein the measurement device comprises a microcontroller [e.g., IC1 an IC2 in Kobayashi et al. (Japan, ‘625), which the examiner considers to constitute a small controller for measuring displacement, in a broadest reasonable interpretation(BRI)];
per claim 14, wherein the dielectric gap comprises air [e.g., implicitly in the depicted gap between the dielectric layer 16 and the base cylinder 12, in Kobayashi et al. (Japan, ‘625)];
per claim 20, an assembly comprising:
a closed [e.g., as shown at 15b, in Kobayashi et al. (Japan, ‘625)] hollow outer tube [e.g., 15, in Kobayashi et al. (Japan, ‘625)], and
a hollow inner tube [e.g., 10, in Kobayashi et al. (Japan, ‘625)] fitted within the outer tube and adapted to be slidably engageable with the outer tube; and
a measurement system [e.g., 20 in Kobayashi et al. (Japan, ‘625); the detection circuit of claim 1; FIG. 2 detecting the variable capacitance CS] adapted to measure the capacitance between the inner tube and the outer tube, wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., as the displacement of the shock absorber, in Kobayashi et al. (Japan, ‘625)], wherein a dielectric gap [e.g., 16, in Kobayashi et al. (Japan, ‘625)] exists radially between the inner tube and the outer tube, and wherein a separate part contacts the outer tube [e.g., the (distinct) dielectric layer 16 in Kobayashi et al. (Japan, ‘625), disposed on the inner periphery of the outer cylinder 15 between the outer cylinder 15 and the base cylinder 12 of the shock absorber main body 10, described as in the footnote below in the JPO translation8], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP) [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3[9] of Kobayashi et al. (Japan, ‘625)], polystyrene, styrene butadiene copolymers, polyesters, polycarbonate [e.g., polycarbonate, polypropylene, polyacetal, and the other (fiber reinforced, synthetic resin) materials as shown in FIG. 3 of Kobayashi et al. (Japan, ‘625)], polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof, wherein the assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as taught by Brackette, Jr. (‘681) in FIG. 1];
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., a polymer (resin) and a fiber for reinforcement; or two different atomic materials in the polymer (e.g., C, H, O, etc.), in Kobayashi et al. (Japan, ‘625)];
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Ziegler et al. (2012/0275731; cited previously).
Murakami (Japan, ‘430) reveals:
per claim 20, an assembly [e.g., as shown by Murakami (Japan, ‘430), e.g., in FIGS. 2 and 3] comprising:
a closed [e.g., at 339] hollow outer tube [e.g., 331, 339 in Murakami (Japan, ‘430), with the outer tube 331 being closed by the cap 339, as shown in FIGS. 2 and 3], and
a hollow inner tube [e.g., 311 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)]; and
a measurement system [e.g., 50] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430)], the separate part comprising a polymer [e.g., an insulating resin or Teflon (e.g., paragraph [0131])], wherein the assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430); see e.g., paragraph [0129]]
Murakami (Japan, ‘430) does not expressly reveal that a separate part in contact with the outer tube 331 comprises the specified polymer(s), although he apparently teaches that the guide bush 332, which contacts the outer tube 331 (FIG. 2), is made from an insulating resin (at paragraph [0058]) or alternately (at paragraph [0131]) e.g., from a metal as a base material whose surface is made of Teflon, or a resin member as a base material bearing a [e.g., metallic] bearing, e.g., as long as the space between the tubes 311, 331 is insulated.
However, in the context/field of maintenance-free slide bearings that may be used as “bushings” (paragraph [0054]), Ziegler et al. (‘731) teaches that a maintenance-free slide bearing may be produced by applying an adhesive layer (comprising FEP, PFA, etc.) to a metal support, and then joining a sliding layer (comprising polytetrafluoroethylene (PTFE), polyamide (PA), polyether ether ketone (PEEK), polyimide (PI), polyamideimide (PAD, polyphenylene sulfide (PPS), polyphenylene sulphone (PPSO2), liquid crystal polymers (LCP), or a mixture thereof) to the adhesive layer, wherein the slide bearing does not require extensive pre-treatment of the metal support or sacrifice adhesive strength between the metal support and the adhesive layer.
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the guide bush 332 (as a separate part) which obviously contacted (see FIG. 2) the outer tube 331 would have been made from a base material that was coated with a sliding layer such as Teflon/resin, as apparently suggested by Murakami (Japan, ‘430) himself at paragraph [0131] and as particularly taught by Ziegler et al. (‘731), and so that an adhesive layer (e.g., comprising PFA, FEP, etc.; see claim 2 in Ziegler et al. (‘731)) as taught by Ziegler et al. (‘731) was interposed between the base material of the bush and a sliding layer (e.g., comprising Teflon, PA, PEEK, PI, PPS, etc.), in order to provide a maintenance-free guide bush (332) for the Murakami (Japan, ‘430) suspension device that did not require extensive pre-treatment of the (metal) base material and had improved physical properties, as taught by Ziegler et al. (‘731), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 20, wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)];
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., air and oil, in claims 3 and 4 of Murakami (Japan, ‘430); e.g., paragraph [0126]];
Claims 1 to 7, 14 to 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Ziegler et al. (2012/0275731). 
Murakami (Japan, ‘430) reveals:
per claim 1, a suspension assembly comprising:
a tube assembly [e.g., FIG. 2] comprising:
a closed hollow outer tube [e.g., 331, 339; see also paragraph [0129] where the positions of the inner tube 311 and the outer tube 331 are changed], and
a hollow inner tube [e.g., for example, including 311; and e.g., for interpreting claim 16, the inner tube (e.g., including 311) also includes the elements 317 - 319] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., the valves 335e, 335f communicating with the hydraulic oil chamber 43 and allowing oil flow, by which a damping force is obtained; e.g., paragraphs [0068] and [0071]], and (ii) a spring element [e.g., 414, functioning as an air spring, per paragraph [0045]] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 50] adapted to measure the capacitance10 [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
It may be alleged that the Murakami (Japan, ‘430) does not reveal the (same) damping and/or spring “element[s]” as disclosed by applicant, for example, since his air spring (constituted by the air in the air accommodating portion 414) may not be construed as a “spring element”, and applicant’s damping element apparently “comprise[s] a fluid disposed within the outer tube 134” (see e.g., published paragraph [0023] of the specification).
Murakami (Japan, ‘430) also does not expressly reveal that a separate part in contact with the outer tube 331 comprises the specified polymer(s), although he apparently teaches that the guide bush 332, which contacts the outer tube 331 (FIG. 2), is made from an insulating resin or alternately (at paragraph [0131]) e.g., from a metal as a base material whose surface is made of Teflon, or a resin member as a base material bearing a [e.g., metallic] bearing, as long as the space between the tubes 311, 331 is insulated.
However, in the context/field of a coil and air suspension system, Olds (‘101) teaches that a coil spring 40 and an air spring chamber 50 may be provided, in parallel, in the shock absorbing suspension system, and that fluid damping by a damping fluid (in a tube element 30; and preferably in an interchangeable damping cartridge, paragraph [0006]) and a damping structure may be provided e.g., in a leg of the front fork (paragraphs [0006], [0010], [0014], [0017], etc.)
Moreover, in the context/field of maintenance-free slide bearings that may be used as “bushings” (paragraph [0054]), Ziegler et al. (‘731) teaches that a maintenance-free slide bearing may be produced by applying an adhesive layer (comprising FEP, PFA, etc.) to a metal support, and then joining a sliding layer (comprising polytetrafluoroethylene (PTFE), polyamide (PA), polyether ether ketone (PEEK), polyimide (PI), polyamideimide (PAD, polyphenylene sulfide (PPS), polyphenylene sulphone (PPSO2), liquid crystal polymers (LCP), or a mixture thereof) to the adhesive layer, wherein the slide bearing does not require extensive pre-treatment of the metal support or sacrifice adhesive strength between the metal support and the adhesive layer.
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method so that (e.g., in addition to the air spring of Murakami (Japan, ‘430)), a coil spring (as a spring element) would have been employed in parallel with the air spring in the suspension device of Murakami (Japan, ‘430), as taught by Olds (‘101), and/or so that damping by a damping fluid (e.g., oil) in the tube 311 would have been used as a damping element, as taught by Olds (‘101), in order that e.g., a low pressure air spring system which is less prone to failure could be used which, in the event of failure, is backed up by a mechanical spring system operating in parallel, as taught by Olds (‘101), so that a fluid damping structure with adjustability and/or interchangeability could be used e.g., in a leg of the suspension, as taught by Olds (‘101), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the guide bush 332 which obviously contacted (see FIG. 2) the outer tube 331 would have been made from a base material that was coated with a sliding layer such as Teflon, as apparently suggested by Murakami (Japan, ‘430) himself at paragraph [0131] and as particularly taught by Ziegler et al. (‘731), and so that an adhesive layer (e.g., comprising PFA, FEP, etc.; see claim 2 in Ziegler et al. (‘731)) as taught by Ziegler et al. (‘731) would have been interposed between the base material of the bush and the sliding layer (e.g., comprising for example Teflon, PA, PEEK, PI, PPS, etc. as specifically taught by Ziegler et al. (‘731)), in order to provide a maintenance-free guide bush (332) for the Murakami (Japan, ‘430) suspension device that did not require extensive pre-treatment of the (metal) base material and had improved physical properties, as taught by Ziegler et al. (‘731), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 1, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the damping by the damping fluid, as taught by Olds (‘101)] to control relative movement between the inner tube and the outer tube, and (ii) a spring element [e.g., the coil spring 40 as taught by Olds (‘101)] adapted to resist a force applied to the tube assembly; and
wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)];
per claim 2, a method comprising:
providing a suspension assembly [e.g., as shown by Murakami (Japan, ‘430), and as implemented/modified in view of Olds (‘101), as described above] comprising:
a tube assembly [e.g., FIG. 2 in Murakami (Japan, ‘430)] comprising:
a closed hollow outer tube [e.g., 331, 339 in Murakami (Japan, ‘430)], and
a hollow inner tube [e.g., 311 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)], wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., 335e, 335f in Murakami (Japan, ‘430); and obviously the damping fluid and damping structure as taught by Olds (‘101)], and (ii) a spring element adapted to resist a force applied to the tube assembly [e.g., as taught by the coil spring in Olds (‘101)]; and
a measurement system [e.g., 50 in FIG. 2 of Murakami (Japan, ‘430)] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3 of Murakami (Japan, ‘430), with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1) in Murakami (Japan, ‘430)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., obviously to go from the fitting length L1 in FIG. 3 of Murakami (Japan, ‘430) to the fitting length L2 in FIG. 3 of Murakami (Japan, ‘430)]; and
deriving the relative movement between the inner tube and the outer tube from the change in measured capacitance between the inner tube and the outer tube [e.g., paragraphs [0078] and [0085] in Murakami (Japan, ‘430)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], and wherein a separate part contacts the outer tube [e.g., the guide bush 332 in Murakami (Japan, ‘430); and the slide bearing used as a bushing (paragraph [0054]) in Ziegler et al. (‘731)], the separate part comprising a polymer including ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), polyoxymethylene (POM), polyethylene (PE), polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof [e.g., all materials as taught by Ziegler et al. (‘731) used either for the adhesive layer (see e.g., claim 2) and/or for the sliding layer (see e.g., claim 23) in the slide bearing (e.g., bushing)], wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
per claim 3, depending from claim 1, wherein the spring element is disposed within the outer tube and is adapted to provide spring force between the inner tube and the outer tube [e.g., it would have been obvious to one of ordinary skill in the art that, in placing the coil spring in parallel with the air spring chamber in Murakami (Japan, ‘430), as taught by Olds (‘101), the coil spring would have been fitted e.g., in the air accommodating portion 414 and thus within the outer tube 331, e.g., for example only, between the cap 339 and the upper portion of the guide rod case 310, as illustrated by the examiner in the footnote below11];
per claim 4, depending from claim 1, wherein the damping element comprises a fluid disposed within the outer tube [e.g., the oil in Murakami (Japan, ‘430) that flows through the valves 335e, 335f, obviously being a damping fluid as taught by Olds (‘101)], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as would have been obvious to one of ordinary skill in the art for damping vehicle movement, in Murakami (Japan, ‘430) and Olds (‘101)];
per claim 5, depending from claim 1, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., obviously on account of the spacing shown in FIG. 2 of Murakami (Japan, ‘430) between the tubes 311, 331, and the insulating fluid (air, oil), the insulating oil ring 319, etc. in Murakami (Japan, ‘430), so that the capacitance C could be measured];
per claim 6, depending from claim 1, wherein the measurement system comprises:
an electrical contact to the inner tube and an electrical contact to the outer tube [e.g., for example only, as shown in Murakami (Japan, ‘430) by the electrodes 53, 55, etc.]; and
a measurement device [e.g., the control unit 51 in Murakami (Japan, ‘430; FIG. 2) that detects a capacitance corresponding to the fitting length L] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, depending from claim 6, wherein the measurement device comprises a microcontroller [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)];
per claim 14, depending from claim 1, wherein the dielectric gap comprises air [e.g., for example in 414, in Murakami (Japan, ‘430), and e.g., as described at paragraph [0013]];
per claim 15, depending from claim 1, wherein the dielectric gap comprises a conductive material [e.g., such as oil in Murakami (Japan, ‘430; paragraph [0012]) being thermally conductive; or the metal layer 63 in Murakami (Japan, ‘430) disposed outwardly of 311 or obviously inwardly of 331]];
per claim 16, depending from claim 1, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., in Murakami (Japan, ‘430), the oil ring 319 of the inner tube 311, 317-319 made from an insulating material such as a resin, paragraph [0049], the resin obviously being a polymer12];
per claim 17, depending from claim 1, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of a vehicle [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)];
per claim 19, depending from claim 1, wherein the vehicle is a bicycle or motorbike [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
Claims 8 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Ziegler et al. (2012/0275731) as applied to claim 6 above, and further in view of Galasso et al. (2011/0202236)13.
Murakami (Japan, ‘430) as implemented or modified in view of Olds (‘101) and Ziegler et al. (‘731) has been described above.
The implemented or modified Murakami (Japan, ‘430) suspension device and method may not reveal the wireless coupling of claim 8, that the measurement device comprises a computer system, or a communication device that displays data corresponding to the operational characteristic measured by the measuring device.
However, in the context/field of a similar bicycle or motorcycle (paragraph [0053]) having a suspension and sensors 200 “for measuring the air spring or coil spring compression” (paragraph [0054]) and communicating the sensor measurement signals to a controller 300 by either a wired or a wireless coupling for suspension adjustment and/or for display of sensor data/operational characteristics of the vehicle (paragraph [0009] and claim 9) on user device interfaces (e.g., 400, 500), Galasso et al. (‘236) teaches e.g., in FIG. 4 that a device for measurement as used in a bicycle or motorcycle can comprise sensors 200 that cooperate with a controller 300, and interface devices 400, 500 by wired or wireless coupling(s).
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that the control unit 51, which Murakami (Japan, ‘430) himself suggested could comprise a CPU and memory, etc. at paragraph [0087], would have comprised a controller (300) and computer system interface devices (400, 500) with the sensor/controller 200/300 being coupled to the interface devices by wireless coupling/connection for providing sensor data indications of vehicle operational characteristics (e.g., spring compression), as taught by Galasso et al. (‘236), in order that the characteristics would have been used for adjusting the suspension and displayed to the user, as taught by Galasso et al. (‘236), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 8, depending from claim 6, wherein the measurement device is wirelessly coupled to a controller [e.g., wirelessly coupled to a contact of a controller (300), as taught by Galasso et al. (‘236)];
per claim 9, depending from claim 6, wherein the measurement device further comprises at least one of a computer system or a communication device [e.g., 400 or 500 as taught by Galasso et al. (‘236)], each operable to communicate with the processor and display data corresponding to an operational characteristic measured by the measurement device [e.g., paragraph [0009] and claim 9 in Galasso et al. (‘236)];
per claim 10, depending from claim 9, wherein the communication device includes a software program operable to generate the information based on the data received from the processor [e.g., for displaying and analyzing the sensor data, as taught by Galasso et al. (‘236) e.g., for adjusting the suspension based on the sensor data (paragraph [0065]), for making suggestions for adjusting spring preload or suspension air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc. (paragraph [0057]), etc.];
per claim 11, depending from claim 9, wherein the computer system or communication device includes at least one of a personal desktop computer, a laptop computer, a cellular phone, or a hand-held personal computing device [e.g., FIG. 4 in Galasso et al. (‘236)];
per claim 12, depending from claim 9, wherein the at least one computer system and communication device is operable to adjust the vehicle suspension to an operational setting suggested by the processor [e.g., paragraphs [0057], [0062], [0063], etc. in Galasso et al. (‘236)];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While applicant has included FIG. 1 in the replacement (drawing) sheets and indicates generally that the sheets “correct[] informalities” in the Remarks, no correction of FIG. 1 is described by applicant, and none has been discerned by the examiner.  Accordingly, the examiner cannot find FIG. 1 acceptable, for apparently having undescribed/undiscerned changes and possibly having unknown changes that may be improper.  See MPEP 608.02(h).
        2 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 sep·a·rate  adj. (sĕp′ər-ĭt, sĕp′rĭt)
        1. Not touching or adjoined; detached: The garage is separate from the house.
        2.
        a. Existing or considered as an independent entity: The reference collection is separate from the rest of the library.
        b. Dissimilar from all others; distinct or individual: a cable made of many separate fibers; two people who hold separate views on the issue.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 8 March 2021.]
        4 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. [] As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        5 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image1.png
    498
    881
    media_image1.png
    Greyscale

        
        6 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. 0 As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        7 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image1.png
    498
    881
    media_image1.png
    Greyscale

        
        8 Per the JPO machine translation, “Further, the dielectric layer 16 is provided for increasing the detection accuracy by increasing the capacitance between the outer cylinder 15 and the shock absorber body 10 and increasing the rate of change in capacitance due to the relative displacement between the piston rod 18 and the cylinder tube 11, as compared with the case of air alone. 0 As a dielectric material used for this dielectric layer 16, it is desirable to use a material which does not have temperature dependence or frequency dependency as well because the dielectric constant of air does not have dependence on temperature and dependence on the frequency of an applied signal. Further, as the relative dielectric constant increases, the measurement resolution can be increased. FIG. [3] is a diagram showing the temperature and dependency of the relative dielectric constant of various synthetic resin materials, and as can be seen from this figure, []) (P C), polypropylene, polyacetal (FR acetal resin), and the like are suitable as the thermoplastic resin, and the temperature dependency is small and suitable. Of these, polyacetal is most suitable as a material which has a large relative dielectric constant and which does not deteriorate even if used []. Although the frequency dependence of this poly Secour is not shown, there is almost no dependency on the order of 1 megahertz. In FIG. 3, FR represents a fiber reinforced resin, and [P]remix is a trade name of an unsaturated polyester resin manufactured by Toshiba Chemical Co., Ltd.”
        9 The examiner provides below/on the next page a translation of the legends in FIG. 3, based on an e-mailed translation from the USPTO STIC Translation Service Center:
        
    PNG
    media_image1.png
    498
    881
    media_image1.png
    Greyscale

        
        10 The examiner understands a capacitance to be implicit between two interfitted tubes, e.g., even if the capacitance is zero (e.g., with the tubes being conductive and interfitted without a gap).  Therefore, the examiner understands “the capacitance” as being implicit in the claim, with the scope of the claim being reasonably ascertainable, like a claim reciting “the outer surface of a sphere” (cf. MPEP 2173.05(e)), and not indefinite.
        11 For example only, this placement of a coil spring, as sketched by the examiner based on FIG. 2 in Murakami (Japan, ‘430) and FIG. 2 in Olds (‘101), in parallel with the air spring of Murakami (Japan, ‘430), would have been obvious to one of ordinary skill in the art, in view of the teachings of Olds (‘101):
        
        
    PNG
    media_image2.png
    677
    992
    media_image2.png
    Greyscale

        12 res·in   (rĕz′ĭn) n.
        1.  Any of numerous clear to translucent yellow or brown, solid or semisolid, viscous substances of plant origin, such as copal, rosin, and amber, used principally in lacquers, varnishes, inks, adhesives, plastics, and pharmaceuticals. Resins are usually insoluble in water.
        2.  Any of numerous physically similar polymerized synthetics or chemically modified natural resins including thermoplastic materials such as polyvinyl, polystyrene, and polyethylene and thermosetting materials such as polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved]
        13 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).